Citation Nr: 0731783	
Decision Date: 10/09/07    Archive Date: 10/23/07

DOCKET NO.  07-02 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from December 1970 to 
August 1981.  The appellant is the veteran's surviving 
spouse.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of the Department 
of Veterans' Affairs (A), Regional Office (RO), which denied 
entitlement to the requested benefit.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2007, the RO received the appellant's substantive 
appeal, in which she requested a personal hearing to be held 
before a Veterans Law Judge at the RO.  As an appellant is 
entitled to a hearing of one is requested, further 
development is warranted.  38 C.F.R. § 20.700 (2007).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a 
Travel Board before a Veterans Law Judge.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



